Title: IV. Additional Observations by the Portuguese Minister, [March–April 1786]
From: Pinto de Sousa Coutinho, Luis, Chevalier de
To: 


Art. XI.
There shall be a full and entire Liberty of Conscience allowed, to the Inhabitants and Subjects of each Party, and no one Shall be molested, in regard to his Worship, provided he submits, as to the public Demonstration of it, to the Laws of the Country. There Shall be given moreover Liberty when any Subjects or Inhabitants of either Party, Shall die in the Territory of the other, to bury them in decent and convenient Places, which Shall be appointed for that Purpose, and the two contracting Parties Shall provide, each in its own Jurisdiction, that the Citizens and subjects of the other, may obtain, Certificates in Cases of Deaths, whenever they shall be required, to be delivered.
Declaration to the Article XII.
Except the Merchandizes deemed contraband namely Cannons, Morters, Fire Arms, Pistols, Bombs, Grenades, bullets, Balls, Fusils, Flints, Matches, Powder, Salt peter, Sulphur, Cuirasses, Pikes, Swords, Cartouch Boxes, Belts, Saddles and Bridles, which shall be adjudged Contrabande, and Subject to Confiscation, excepting nevertheless the Quantity, which may be requisite for the Defence of the Vessell, and of those who compose the Crew.
Art. XIII.
This Article cannot Subsist, after the foregoing Declaration, respecting Contraband Merchandizes subject to Confiscation.

Article to be added
The Squadrons or Vessells of War of the two Contracting Parties, may enter freely into the Ports, Roads or Bays of the one or the other Dominion, where Commerce is permitted provided, nevertheless that they never exceed the Number of Six Vessells of War, in the great Ports, and of four in the small Ports without the express Permission of the Governor or Commandant of the District; and that they do not make there a Station, with a View to hurt the Commerce of other Nations in Amity and Alliance with either of the two contracting Parties.
